As filed with the Securities and Exchange Commission on December9, 2013 Registration No. 333-189810 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SuperCom Ltd. (Exact Name of Registrant as Specified in its Charter) State of Israel Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1 Shenkar Street, Hertzliya Pituach 4672514, Israel Tel. +972.9.889.0800 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Puglisi & Associates 850 Library Avenue, Suite 204 P.O. Box 885 Newark, Delaware 19715 Tel. (302) 738-6680 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Steven J. Glusband, Esq. Carter Ledyard & Milburn LLP Two Wall Street New York, NY 10005 Tel: 212-732-3200 Fax: 212-732-3232 Sarit Molcho, Adv. S. Friedman & Co., Advocates Amot Investment Tower 2 Weizman Street Tel Aviv 64239 Israel Tel: +972-3-6931931 Fax: +972-3-6931930 Oded Har-Even, Esq. Edwin L. Miller Jr., Esq. Zysman, Aharoni, Gayer and Sullivan & Worcester LLP 1633 Broadway New York, NY10019 Tel: 212-660-5000 Fax: 212-660-3001 Approximate date of commencement of proposed sale to the public: As soon as practicable after effectiveness of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, check the following box. o The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED DECEMBER 9, 2013 Ordinary Shares This is a public offering of the ordinary shares of SuperCom Ltd. Our ordinary shares are listed on the NASDAQ Capital Market under the symbol “SPCB.” The last reported sale price of our ordinary shares on December 6, 2013 was $4.70per share. We are offering all of the ordinary shares offered by this prospectus. Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” beginning on page8 of this prospectus for a discussion of information that should be considered in connection with an investment in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts and commissions(1) $ $ Proceeds to us (before expenses) $ $ (1)In addition, we have agreed to reimburse the underwriters for certain out of pocket expenses.See the section captioned “Underwriting” in this prospectus for additional information. We have granted the underwriters an option to purchase up to 15% of the total number of ordinary shares offered by the Company at the initial public offering price, less the underwriting discount, within 45 days from the date of the final prospectus to cover overallotments, if any. See “Underwriting” beginning on page 90 of this prospectus for more information on this offering. The underwriters expect to deliver the shares to purchasers in the offering on or about December , 2013. Aegis Capital Corp TABLE OF CONTENTS Page Prospectus Summary 2 The Offering 5 Recent Developments 5 Summary Financial Data 6 Risk Factors 8 Note Regarding Forward-Looking Statements 24 Exchange Rate Information 26 Use of Proceeds 27 Price Range of Ordinary Shares 27 Dividend Policy 28 Dilution 28 Unaudited Pro Forma Condensed Combined Financial Statements For the Year Ended December 31, 2012 30 Unaudited Pro Forma Condensed Combined Statement of Operations For the Six Months ended June 30, 2013 31 Selected Financial Data 36 Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Business 52 Management 64 Related Party Transactions 76 Principal Shareholders 77 Description of Share Capital 78 Taxation and Government Programs 83 U.S. Federal Income Taxation 85 Underwriting 90 Expenses Relating To This Offering 93 Legal Matters 93 Experts 93 Enforceability of Civil Liabilities 94 Where You Can Find Additional Information 94 Index to Financial Statements 95 Unless the context otherwise requires, references in this prospectus to “the company,” “our company,” “we,” “our,” “us,” or “SuperCom” means SuperCom Ltd. and its subsidiaries. The term “NIS” refers to new Israeli shekels, and “dollar,” “USD” or “$” refers to U.S. dollars. All share and per share numbers in this prospectus have been adjusted to give effect to a 1 share for 4.250002 shares reverse stock split that was effected on August 23, 2013. You should rely only on the information contained in this prospectus and in any free writing prospectus which we file with the Securities and Exchange Commission. We have not authorized anyone to provide you with information different from that contained in this prospectus or such free writing prospectus, if any. We are offering to sell, and seeking offers to buy, ordinary shares only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the ordinary shares. Presentation of Financial Information Unless otherwise indicated, U.S. dollar translations of the NIS amounts presented in this prospectus are translated using the rate of NIS 3.618 per $1.00, the representative rate of exchange as of June 30, 2013, as published by the Bank of Israel. In reading this prospectus, you should note that currency fluctuations may positively or negatively affect the presentation of our operating expenses and net income in U.S. dollars depending on increases or decreases of the U.S. dollar conversion amounts. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosure about Market Risk Effects of Currency Fluctuations.” Prospectus Summary This summary highlights information contained in other parts of this prospectus and provides an overview of the material aspects of this offering. This summary does not contain all of the information you should consider before investing in our ordinary shares. You should read this entire prospectus carefully, including the risks of investing in our ordinary shares discussed under “Risk Factors” beginning on page 8, our financial statements and the related notes included in this prospectus and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” SUPERCOM LTD. We are a global provider of traditional and digital identity solutions, providing advanced safety, identification, tracking and security products to governments and private and public organizations. We provide cutting edge real-time positioning, tracking, monitoring and verification solutions enabled by our PureRF® wireless hybrid suite of products and technologies, all connected to a web-based, secure, proprietary, interactive and user-friendly interface.Our product depth and global presence will be expanded significantly when we complete the planned acquisition of the SmartID Division of On-Track InnovationsLtd.(OTI), which is a leading provider of these solutions. Our solutions reliably identify and track the movement of people and objects in real time, enabling our customers to detect unauthorized movement of vehicles as well as trace packages, containers and the access to premises by control personnel and vehicles. We provide all-in-one field-proven radio-frequency identification, or RFID, and mobile technology, accompanied with services specifically tailored to meet the requirements of electronic monitoring.Our industry focus includes public safety and healthcare- and animal-related tracking and records management. Our proprietary RFID and Mobile PureRF® suite of hybrid hardware and software components are the foundation of these products and services. The basic components of our PureRF® Suite include: · an active tag that is attached to the item to be identified, located or tracked, and which contains a microchip transmitter, an antenna, a capacitor and battery; · one or more wireless receivers that communicate with the active tags; · one or more activators that control the tags in certain applications; · the tag’s initializer, which is used to configure the PureRF® tags; and · web-based hardware and software management system that captures and processes the ID and sensor data from the active tags and which may be configured to provide an alert upon the occurrence of a trigger event. On August 14, 2013 we entered into a definitive asset purchase agreement with On Track Innovations Ltd. (NASDAQ: OTIV), or OTI, to acquire OTI’s SmartID Division. The acquisition is subject to the completion of due diligence, which is expected to be completed by mid-December 2013.We have agreed to pay OTI $10 million in up to two tranches and to make contingent payments of up to and additional $12.5 million pursuant to an earn-out mechanism based on certain performance and other milestones that include payments under assumed contracts and other items.In 2011 and 2012, OTI’s SmartID Division had revenues of $20.4 million and $17.4 million, respectively, of which 99 % and 97 %, respectively, were recurring revenues derived from over ten multi-year contracts.Our strategy in acquiring the SmartID Division was to significantly expand our global infrastructure and business and enhance the predictability of our revenues.The carve-out financial statements of the SmartID Division and pro forma financial statements appear elsewhere in this prospectus. The SmartID Division conducts a wide range of projects including, national ID registries, e-passports, biometric visas, automated fingerprint identification systems, digitized driver’s licenses, and electronic voter registration and election management. The acquisition will expand our customer base to over 18 governments throughout the world,add multiple ongoing contracts and enrich our pipeline of proposals and leads.SmartID technologies, intellectual property and products are based on a common platform and will readily integrate with our platform.We used OTI’s platform and products for our major customer until a year ago. We believe that the acquisition will provide us with a broader in line of products with ahigher gross margin. The OTI platform is field proven and we plan to develop additionalapplications in the future. We also believe that as a result of the acquisition we will be able to reduce our delivery times as we will be able to eliminate the need to develop the applications for future customers. The acquisition will add to our team of outstanding market and technological experts and will enhance our marketing presence in South America, Africa and Asia, where our current presence is relatively modest. - 2 - The acquisition of the SmartID Division is part of our larger strategy, commenced in 2012, to expand our activities in the ID and e-ID market, including the design, development and marketing of identification technologies and solutions to governments in Europe, Asia and Africa using our e-Government platforms. Our government sales activities include utilizing paper secured by different levels of security patterns (such as UV light and holograms), as well as electronic personal identification enabled by biometric data, principally in connection with the issuance of national multi-ID documents (IDs, passports, driver’s licenses, vehicle permits, and visas) and border control applications. Our Strengths We believe that, because of the following competitive strengths, we will be able to enhance our position as a leading provider traditional and digital identity solutions: ● Our scalable and highly flexible solutions can be customized to meet each organization’s present and future needs. ● As an industry innovator, we continue to develop and incorporate cutting edge technologies into our products and solutions. ● We employ a group of industry experts having expertise in business, commercial, and government identification and wireless technologies, who have decades of hands-on experience and expertise. ● We provide a complete end-to-end suite of RFID products eliminating the need for integrating multiple platforms and enabling ease of operation and deployment. ● We provide a full one stop solution to governments, eliminating the need to acquire and integrate multiple products from different international vendors, simplifying the procurement process while facilitating deployment, training, operations and services and maintenance. ● We offer a rare combination of being a small, well established and highly responsive company with a wealth of experience. ● We are able to offer quick deployment and a high level of responsiveness to customer needs. The acquisition of OTI’s SmartID Division will enhance our strengths to include the following: ● The division has a wide range of field proven solutions and products and, extensive support capability for various biometric devices. ● The division has an exceptional group of seasoned industry experts having hands-on experience and expertise in government identification and related technologies. ● SmartID will enable us to offer quick deployment and a high level of responsiveness to customer needs. ● The SmartID platform expands our presence as it has been deployed in a wide range of projects: national ID registries, e-passports, biometric visas, AFIS, driving license, voter registration and elections management ● The SmartID platform incorporates patented technologies, thereby increasing our competitiveness. ● The Smart ID platform is easy to deploy, use and maintain. - 3 - Our Strategy We are focused on our core competencies - active RFID technology and solutions and e-ID projects and solutions. Our growth strategy includes the following components: ● Develop strong strategic relationships with our business partners, including our systems integrators and distributors that introduce our products and solutions into their respective markets. ● Employ dedicated sales personnel to work closely with our business partners. Our sales personnel customize and adapt solutions that can then be installed and supported by these business partners. ● Expand our active RFID and mobile activities globally, particularly in Europe, Israel and the Far East. ● Leverage our reputation, talented personnel, and project management capabilities in the e-ID market to secure additional projects and solutions in the growing e-ID and e-Government markets. ● Leverage our customer base, superior PureRF® hybrid suite of products, and IT management capabilities to secure additional long terms contracts with governments and communities in the public safetymarkets. ● Develop strong strategic relationships with business partners that will introduce our products into the healthcare and homecare markets. ● Develop strong strategic relationships with business partners in the animal and livestock management markets. ● Identify and acquire synergistic contracts or businesses in order to reduce time to market, obtain complementary technologies and secure required references for international bids. ● Grow our business in emerging markets with perceived significant growth opportunities. Our Corporate Information We were incorporated in Israel in 1988. We were formerly known as Vuance Ltd.Our principal executive office is located at 1 Arie Shenkar Street, Herzliya Pituach 4672514, Israel and our telephone number is +972.9.889.0800. Our website address is www.supercom.com/. The information contained on our website is not part of this prospectus. - 4 - The Offering Ordinary shares offered by us 3,000,000 ordinary shares Ordinary shares currently outstanding (December 6, 2013) 9,332,548 ordinary shares Ordinary shares to be outstanding after the offering (1) 12,332,548 ordinary shares Use of proceeds We estimate that we will receive approximately $13 million in net proceeds from the sale of the securities in this offering, based on a price of $4.70 per ordinary share and after deducting underwriting discounts and commissions and estimated offering expenses payable by us. We will use approximately $7 to $10million of the proceeds from the sale of the ordinary shares to fund the purchase of OTI’s SmartID Division. We intend to use the remainder of the proceeds for working capital needs associated with eID contracts we are bidding on and other general corporate purposes. See “Use of Proceeds” for more information. Symbol Our ordinary shares trade on the NASDAQ Capital Market under the symbol “SPCB.” Risk factors See “Risk Factors” beginning on page 8, and other information included in this prospectus for a discussion of factors you should consider before deciding to invest in our ordinary shares. (1) The number of our ordinary shares outstanding after this offering does not include 219,731 ordinary shares issuable upon exercise of currently outstanding options having a weighted average exercise price of $2.75 per shareand501,442 ordinary shares issuable upon exercise of currently outstanding warrants having a weighted average exercise price of $0.07 per share. Risk Factors Investing in our ordinary shares involves a high degree of risk. See “Risk Factors” beginning on page 8 and other information included in this prospectus for a discuss of factors you should consider before deciding to invest in our ordinary shares.In particular, there is a significant risk that our acquisition of the SmartID Division of OTI will not be completed.The acquisition is subject to our completion of a due diligence investigation which is expected to be completed in mid-December, 2013. We believe that the completion of the acquisition is probable, but it is by no means certain. You should not invest in our ordinary shares unless you would invest in our company whether or not the acquisition occurs. Recent Developments Selected Estimated Results for Third Quarter of the Fiscal Year Ending December 31, 2013 · We estimate our revenues for the three months ended September 30, 2013, to be in a range of $2 - $2.1 million,an increase in a range of 12% - 18%,compared to the revenues for the third quarter last year. · We estimate our gross profit for the three months ended September 30, 2013, to be in a range 74% - 84% compared to 73%, in the third quarter of last year. · We estimate our operating profit for the three months ended September 30, 2013, to be in a range of $400 - $635 thousand compared to $528 thousand in the third quarter of last year. The above selected estimated results for the third quarter of the fiscal year ending December 31, 2013 are preliminary and are subject to the completion of our normal quarter-end closing procedures. Our actual results may differ from these estimates. - 5 - Summary Financial Data The following summary consolidated financial data for and as of the five years ended December 31, 2012 are derived from our audited consolidated financial statements, which have been prepared in accordance with U.S. GAAP. Our audited consolidated financial statements for the three years ended December 31, 2012 and as of December 31, 2011 and 2012 appear elsewhere in this prospectus.The summary financial information as of June 30, 2013 and for the six months periods ended June 30, 2013 and 2012 have been derived from our unaudited financial statements, which include all adjustments consisting of normal recurring adjustments that we consider necessary for a fair presentation of our financial position and results of operations for these periods.Results for interim periods are not necessarily indicative of the results that may be expected for the entire year.All share and per share data has been adjusted to give effect to a 1 share for 4.250002 shares reverse stock split that was effected on August 23, 2013. The following summary consolidated financial and other data should be read in conjunction with the sections titled “Selected Consolidated Financial Data” and “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus. Year Ended December 31, Six Months Ended June 30, 2009(*) 2008(*) (U.S. dollars in thousands, except per share data) Summary of Statement of Operations Data: Revenues Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses (income) (137 ) (396 ) 8 - ) Total operating expenses Operatingincome (loss) 54 (1,048 ) (1,868 ) (3,095 ) Financial income (expenses) (620 ) (3,087 ) ) Income (loss) before income tax (1,726 ) (2,488 ) (6,182 ) Income tax (expense) benefit (25 ) (50 ) (71 ) (137 ) ) Net income (loss) from continuing operations (1,776 ) (2,559 ) (6,319 ) Loss from discontinued operations - - (189 ) (2,526 ) (6,039 ) - - Net income (loss) (1,965 ) (5,085 ) (12,358 ) Per Share Data: Basic earnings (loss) from continuing operations (1.23 ) (1.96 ) (5.19 ) Diluted earnings (loss) from continuing operations (1.23 ) (1.96 ) (5.19 ) Basic and Diluted loss from discontinued operations - - (0.13 ) (1.96 ) (4.97 ) - - Basic earnings (loss) per share (1.36 ) (3.91 ) (10.16 ) Diluted earnings (loss) per share (1.36 ) (3.91 ) (10.16 ) - 6 - December 31, June 30, 2009(*) 2008(*) (U. S. dollars in thousands, except per share data) Summary of Balance Sheet Data: Cash and cash equivalents Trade receivables (net of allowance for doubtful accounts of $ 1, 726 and 134 as of December 31, 2012 and 2011, respectively) 1, 598 1, 542 Inventories 82 1, 307 Total Current Assets 2, 930 2, 131 1, 664 4, 236 6, 443 TOTAL ASSETS 3, 743 2, 455 2, 008 4, 682 8, 935 Total Current Liabilities 2, 796 7, 829 4, 500 6, 332 10, 424 Accrued severance pay SHAREHOLDERS' EQUITY (DEFICIT) (5, 601
